Citation Nr: 1608003	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1960 to August 1960, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  See also January 2011 Notice of Disagreement (NOD) (on VA Form 21-4138, Statement in Support of Claim) (reflecting the Veteran's disagreement with the denial of his hearing loss and tinnitus claims); October 2012 Statement of the Case (SOC) (continuing to deny service connection for bilateral hearing loss and tinnitus); December 2012 Substantive Appeal (VA Form 9) (regarding only the issue of service connection for tinnitus).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  

Although no substantive appeal was filed in response to the denial of service connection for bilateral hearing loss in the October 2012 SOC, the issues of entitlement to bilateral hearing loss and tinnitus are closely related and have been fully developed for appellate review.  Further, at that February 2016 hearing, the Board exercised its discretion to assume jurisdiction over the issue of service connection for bilateral hearing loss, and thus took testimony concerning both service connection for tinnitus and service connection for bilateral hearing loss.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (the failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim and where the actions of the Board lead an appellant to believe an issue is on appeal, it has the discretion to assume jurisdiction over that issue).    Accordingly, the issues on appeal have been characterized as reflected on the title page.


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.


CONCLUSION OF LAW

1.  Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to traumatic noise, including weapons fire and explosions during basic combat training, and that his auditory pathology has continued to worsen since his discharge.  See, e.g., January 2010 Statement in Support of Claim (VA Form 21-4138); February 2016 Board Hearing Testimony.  

The Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See November 2010 VA Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, the Veteran has reported exposure to acoustic trauma during his active service, including a specific incident during basic training when an explosive simulator detonated in his immediate vicinity, after which he experienced tinnitus and significantly reduced hearing ability.  See February 2016 Board Hearing Testimony.  The Veteran further testified that, because the incident was near the end of his basic training period, he neglected to seek treatment for it.  See id.

In this regard, the Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, his testimony that he neglected to seek treatment for his hearing pathology or report his symptoms prior to his separation is also competent.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Notably, both the Veteran's February 1960 entrance and August 1960 separation examinations reflected 15/15 on whispered voice testing.  However, the Board is aware that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability.  Thus, in the absence of recorded results from puretone audiometric testing, the February 1960 entrance and August 1960 separation examination results are not sufficient to determine whether the Veteran experienced a shift in hearing acuity during active service, and neither confirm nor contradict the Veteran's assertions.  

In this case, the first puretone audiometric testing of record is contained in the December 1964 report of medical examination, completed in conjunction with the Veteran's Army Reserve service.  Importantly, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz, and 5 at 4000 Hz.  As converted, the December 1964 audiogram shows puretone thresholds, in decibels, as follows (in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
(10)  25
(10)  20
(- 5)  5
(5)  15
(0)  5
LEFT
(10)  25
(5)  15
(5)  15
(10)  20
(20)  25

On VA examination in November 2010, the VA audiologist found that the December 1964 hearing test "showed normal hearing in both ears."  See November 2010 VA Compensation and Pension Audiometric Examination Report.  However, a review of the examination report makes clear that the November 2010 VA examiner never performed the requisite conversion to allow for proper evaluation of the Veteran's hearing thresholds in light of the current standards as reflected in 38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. App. 157, both of which present puretone threshold data in ISO-ANSI standards, as opposed to ASA standards.  


Upon correction, the December 1964 audiometric examination evidences that the Veteran experienced some level of bilateral hearing loss within 5 years of his separation from active service, as his puretone thresholds exceeded 20 decibels at several frequencies and in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  Therefore, the elevated puretone thresholds evident in the December 1964 audiogram tend to support the Veteran's competent assertion of experiencing auditory symptoms during and since his claimed in-service acoustic trauma, as this evidence is dated within several years of his separation from active service.  The Board thus finds the Veteran's statements concerning his in-service exposure to acoustic trauma and resultant in-service auditory symptomatology to be credible, as they are consistent with the evidence of record and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, including specifically decreased hearing acuity and tinnitus, since his separation from active service.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as decreased hearing acuity and tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno, 6 Vet. App. 465; Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, as noted, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current right ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges that there is a negative etiological opinion of record in the form of the November 2010 VA audiological examination report; however, the Board declines to accept this opinion, as it is based on the inaccurate factual premise that the December 1964 audiogram reflected normal hearing bilaterally.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Additionally, the report fails to adequately address the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Therefore, the November 2010 VA medical opinion cannot form the basis for a denial of entitlement to service connection for bilateral hearing loss and tinnitus. 

In sum, the Veteran has a current ratable bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, he has competently and credibly described suffering in-service acoustic trauma and reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337.  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Finally, there is no probative evidence to the contrary.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.


When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


